 




 
 




MSO PURCHASE AGREEMENT
 
 
This agreement (hereinafter the "Agreement") is entered into effective as of
this 28th day of November 2007, by and among Vital Health Technologies,
Inc./Caribbean American Health Resorts, Inc., a Minnesota Corporation
(hereinafter "CAHR") and Dr. Edward Rubin the owner of record (hereinafter
"Seller"),of the MSO (hereinafter "MSO"), with respect to CAHR's purchase of the
MSO.
 
In consideration of the mutual covenants and promises hereinafter contained, the
Seller agrees to sell and the Buyer agrees to buy the MSO as described in
Exhibit "A" attached and incorporated by reference, upon the following terms and
conditions.
 
1. METHOD OF PAYMENT OF PURCHASE PRICE. The purchase price for the MSO in the
manner of payment set forth in Exhibit "B" attached and incorporated by
reference.
 
2. POST EXECUTION EVENTS. Upon execution of this Agreement, the following shall
be actions shall be accomplished and documents executed and delivered as set
forth in Exhibit "C" attached and incorporated by reference.
 
3. REPRESENTATIONS REGARDING SELLER. Seller hereby represents and warrants as
follows, each of which representations and warranties shall also be true as of
the Closing Date:
 
(a) Seller is the sole owner of record and beneficially owns all of the issued
and outstanding Shares and other incidents of ownership o f the MSO.
 
(b) The Stockholder is the sole registered holder of the issued and outstanding
Shares of the MSO.
 
(c) The MSO has no outstanding or authorized capital shares, warrants, option or
convertible securities.
 
(d) Since December 31, 2006, there have not been any material adverse changes in
the financial position of the assets and entities comprising the MSO except
changes arising in the ordinary course of business, which changes will in not
materially and adversely affect the financial position of Momentum.
 
(e) The MSO is not a party to any material litigation or any governmental
investigation or proceedings and, to the knowledge of the Seller, no such
litigation or investigation is threatened.
 
(e) The entity or entities comprising the MSO are in good standing in its
jurisdiction of incorporation.



 

 
1

--------------------------------------------------------------------------------

 



 
 
(f) The MSO and Seller have (or, by the Closing Date will have) filed all
material tax, governmental and/or related forms and reports (or extensions
thereof) due or required to be filed and/or has (or will have) made adequate
provisions for all taxes or assessments which have become due as of the Closing
Date.
 
(g) The MSO and Seller have not, breached and there is no pending or threatened
claim that they have breached any of the terms or conditions of any agreements,
contracts or commitments to which they are a party.
 
(h) The MSO has made, as is applicable, its corporate financial records, minute
books, and other corporate documents and records available for review to the
present management of CAHR prior to the Closing Date, during reasonable business
hours and on reasonable notice.
 
(i) All information regarding the MSO which is set forth herein or has otherwise
been provided to CAHR is true and accurate in all material respects.
 
4.  REPRESENTATIONS REGARDING CAHR. CAHR hereby represents and warrants as
follows, each of which representations and warranties shall also be true as of
the Closing Date:
 
(a) As of the Closing Date, the CAHR Shares to be issued and delivered to all of
the Seller will, when so issued and delivered, constitute, duly authorized,
validly and legally issued CAHR Shares fully-paid and non-assessable.
 
(b) CAHR has the corporate power to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions described herein have been duly authorized by
all necessary corporate action, including being duly authorized by the Board of
Directors CAHR and by its shareholders as may be required by 1aw. This Agreement
and the consummation of the transactions described herein constitute the binding
obligation of CAHR, enforceable against CAHR and its shareholders in accordance
with its terms. The execution and performance of this Agreement will not
constitute a breach of any material agreement, indenture, mortgage, license or
other regulation. The execution and performance of this Agreement will not
violate or conflict with any provision of the articles of Incorporation or
By-laws of CAHR.
 
(c) Since December 31, 2006, there have not been any material adverse changes in
the financial condition of CAHR. From the date hereof until the Closing Date.
CAHR shall not engage in any activity other than activities in anticipation of
and in furtherance of the transactions described in this Agreement.
 
(d) Neither CAHR nor, to its knowledge, any related party or affiliate of CAHR.,
is a party to or the subject of any pending material litigation, claims or
governmental investigation or proceedings and there are no lawsuits, claims,
assessments, investigations, or similar matters, to the best knowledge of CAHR,
threatened or contemplated against or affecting CAHR, its properties, or any
related party or affiliate of CAHR.



 

 
2

--------------------------------------------------------------------------------

 





 
 
(e) CAHR and, as is applicable, each subsidiary of CAHR is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; and CAHR and each Subsidiary of CAHR. presently has and at
Closing shall have the corporate power to own its properties and to carry on
CAHR's business as then being conducted and shall be duly qualified to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material negative impact.
 
(f) CAHR has (or, by the Closing Date, will have filed) all material tax,
governmental and/or related forms and reports (or extensions thereof due or
required 7o be filed and/of has (or will have) paid or made adequate provisions
for all taxes or assessments which have become due as of the Closing Date.
 
(g) CAHR's authorized capital stock shall, immediately prior to Closing consist
of: (i) 50,000,000 shares of common stock, $0.01 par value; of which not more
than 15,731,200 shares will be issued and outstanding immediately prior to
Closing. All outstanding shares of capital stock of CAHR arc validly issued,
fully paid and non-assessable. As of the date of this Agreement, there are not
(and as of t he Closing, Date there will not be) any existing options, calls,
warrants, preemptive rights or commitments of any character relating to the
issued or un-issued capital stock or other securities of CAHR. CAHR is not, as
of the date of this Agreement, nor will he as of the Closing Date, a party to
any consulting or severance agreement or any agreement similar to any of them.
 
(h) CAHR does not own, directly or indirectly any of the capital stock or any
other securities of any other corporation or any equity, profit sharing,
participation or interest in any corporation, partnership, joint venture or any
other entity.
 
(i) CAHR has disclosed in writing all events, conditions and facts materially
affecting its business, financial condition or results of operations.
 
(j) The corporate financial records, minute books and other documents and
records of CAHR have been made available to Seller prior to the Closing Date,
during reasonable business hours and on reasonable notice.
 
(k) CAHR has not breached, and there is no pending or threatened claim that CAHR
has breached any of the terms or conditions of any agreements, contracts or
commitments to which it is a party or by which it or its properties is bound.
The execution and performance hereof will not violate any provisions of
applicable law or any agreement to which CAHR is subject. CAHR hereby represents
that it is not a party to any material contract or commitment other than
appointment documents with its transfer agent and that it has disclosed to
Seller all relationships or dealings with related parties or affiliates.



 

 
3

--------------------------------------------------------------------------------

 





 
(1) The CAHR common stock is currently quoted under the trading symbol "CAHR.PK"
on the Pink Sheet Board and there are no stop orders in effect with respect
thereto.
 
(m) All information regarding CAHR which is set forth herein or has otherwise
been provided by CAHR to Seller is true and accurate in all material respects.
 
(n) CAHR will be current in all material respects with regard to its reporting
obligations with the SEC and, to CAHR's knowledge, all reports filed with the
SEC are materially true, complete and accurate, and there is no information or
event required to be disclosed that has not been disclosed or will not be
disclosed in any Of CAHR's public filings as of the date hereof and as of the
Closing Date. All filings required to be made with the SEC or any state or local
government to effect the transactions described herein have or will be made
prior to Closing.
 
(o) The affirmative vote of the holders of a majority of the issued and
outstanding shares of CAHR common stock entitled to vote is the only vote of the
holders of any class or series of the CAHR capital stock necessary to consummate
the transactions described in this Agreement.
 
(p) CAHR is not a party to any material litigation or any governmental
investigation or proceeding and, to the knowledge of CAHR, no such litigation or
investigation is threatened.
 
5.  CLOSING. The Closing of the transactions described herein shall take place
on such date (the "Closing" or "Closing Date") as mutually determined by the
parties hereto when all conditions precedent have been met and all required
documents have been delivered, which Closing is expected to be on or about the
'late of approval or effectiveness by the SEC of any registration statement or
proxy filings required by this transaction unless extended by mutual consent of
all parties hereto.
 
6.  CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE SELLER. All obligations of
the Seller under this Agreement are subject to the fulfillment, prior to or at
of the Closing and/or the Effective Date, as indicated below, of each of the
following conditions:
 
(a) The representations and warranties regarding CAHR contained in this
Agreement or in any certificate or document delivered pursuant to the provisions
hereof shall be true in all material respects at and as of the Closing Date as
though such representations and warranties were made at and as of such time.
 
(b) CAHR shall have performed and complied, in all material respects, with all
covenants, agreements and conditions set forth herein, and shall have executed
and delivered all documents required by this Agreement to be performed or
complied with or executed and delivered by it prior to or at the Closing.



 

 
4

--------------------------------------------------------------------------------

 





 
(c) On or before the Closing, the Board of Directors of CAHR shall have approved
in accordance with applicable corporation law the execution and delivery of this
Agreement and the consummation of the transactions described herein.
 
(d) On or before the Closing Date, CAHR shall have delivered certified copies of
resolutions of the Board of Directors of CAHR approving and authorizing the
execution, delivery and performance of this Agreement me authorizing all of the
necessary and proper action to enable CAHR to comply with the terms of this
Agreement including the election of Seller's nominees to the Board of Director
of CAHR and all matters outlined herein.
 
(e) The holders of a majority of CAHR's issued and outstanding common stock
shall have duly approved all applicable matters described in this Agreement in
accordance with applicable law.
 
(f) At the Closing, all instruments and documents delivered to the Seller
pursuant to the provisions hereof shall be reasonably satisfactory to legal
counsel for Seller.
 
(h) The CAHR Shares to be issued to the Seller at Closing will be validly issued
non-assessable and fully-paid under applicable corporation law and will he
issued in compliance with all federal, state and applicable securities laws.
 
(i) At the Closing, CAHR shall have delivered to the Seller an opinion of its
counsel dated as of the Closing to the effect that
 
(i) CAHR is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of incorporation;
 
(ii) CAHR and its shareholders have authorized the execution, delivery and
performance of this Agreement by all necessary corporate action, and subject to
certain limitations relating to bankruptcy, insolvency, reorganization,
fraudulent conveyance or similar laws, rules and regulations affecting
enforcement of creditors' rights and remedies generally, the Agreement is a
valid and binding obligation of CAHR enforceable in accordance with its terms.
 
(iii) The CAHR Shares to be issued pursuant to Section 2 hereof, when issued,
will be duly and validly issued, fully-paid and non-assessable;
 
(iv) CAHR has the corporate power to execute, deliver and perform all of its
obligations under this Agreement.
 
7.  CONDITIONS PRECEDENT TO THE OBLIGATIONS OF CAHR.
 
All obligations of CAHR under this Agreement are subject to the fulfillment,
prior to or at the Closing, of each of the following conditions:
 
 
 

 
5

--------------------------------------------------------------------------------

 

 
(a) The representations and warranties regarding the Seller contained in this
Agreement or in any certificate or document delivered pursuant to the provisions
hereof shall be true in all material respects at and as of the closing as though
such representations and warranties were made at and as of such time.
 
(b ) The Seller shall have performed and complied with, in all material
respects, all covenants, agreements, and conditions required by this Agreement
to be performed or complied with by them prior to or at the Closing.
 
8.  PRESS RELEASES. CAHR and Seller shall consult with the other as to the form
and substance of any press release or other public disclosure of matters related
to this Agreement or any of the transactions described herein; provided however,
that nothing in this Section shall be deemed to prohibit any party hereto from
making any disclosure that is required to fulfill such party's disclosure
obligations imposed by law, including, without limitation federal securities
laws provided that the disclosing party shall provide the non-disclosing party
with reasonable advance notice thereof and any text of such disclosure.
 
9. INDEMNIFICATION. For a period of two years from the Closing Date, CAHR agrees
to indemnify and hold harmless the Seller, and the Seller agrees to indemnify
and hold harmless CAHR against and in respect of any liability, damage or
deficiency, all actions, suits, proceedings, demands, assessments, judgments,
costs and expenses including reasonable attorney's fees incident of any of the
forgoing, resulting from any material misrepresentations made by an indemnifying
party to an indemnified party, an indemnifying party's to a material breach of a
covenant, representation of warranty, or an indemnifying party's non-fulfillment
of any agreement hereunder or form any material misrepresentation in or omission
from any certificate furnished or to be furnished hereunder.
 
10.  NATURE AND SURVIVAL OF CONDITIONS. All representations, warranties and
covenants made by any party in this Agreement shall survive the Closing and the
consummation of the transactions contemplated hereby for two years from the
Closing. All of the parties hereto are executing and carrying out the provisions
of this Agreement in reliance solely on the representations, warranties and
covenants and agreement contained in this Agreement and not upon any
investigation upon which it might have made or any representation, warranty,
agreement, promise or information, written or oral, made by the other party or
any other person other than as specifically set forth herein.
 
11.  DOCUMENTS AT CLOSING. At the Closing, the following documents shall be
delivered:
 
(a) Seller will deliver, or will cause to be delivered, to CAHR the following:
 
(i) A certificate or electronic report from the jurisdiction of incorporation of
MSO, as applicable, dated at or about the closing to the effect that MSO is in
good standing under the laws of said jurisdiction;



 

 
6

--------------------------------------------------------------------------------

 



(ii) As applicable, corporate resolutions of the MSO's Board of Directors
authorizing the transactions described in this Agreement.
 
(iii) such other instruments, documents and certificates, if any, as are
required to be delivered pursuant to the provisions of this Agreement
 
(iv) all other items, the delivery of which is a condition precedent to the
obligations of CAHR, as set forth herein;
 
(b) CAHR will deliver or cause to be delivered to the Momentum Stockholders;
 
(i) stock certificates representing those securities of CAHR to be issued as a
part of the exchange as described in this Agreement;
 
(ii) a certificate of the President and Secretary of CAHR, to the effect that,
to the best of their knowledge and belief, all representations and warranties of
CAHR made under this Agreement are true and correct as of the Closing. the same
as though originally given to the Momentum Stockholders on said date;
 
(iii) certified copies of resolutions adopted by CAHR Board of Directors
authorizing the transactions described herein and all related matters and such
consents of CAHR stockholders as are required to consummate the transactions
described herein;
 
(iv) opinion of CAHR counsel that in their opinion there are no outstanding or
impending lawsuits or actions in law that would adversely impact this Agreement
or the execution thereof
 
(v) such other instruments and documents as are required to be delivered
pursuant to the provisions of this Agreement
 
(vi) all other items, the delivery of which is a condition precedent to the
obligations of the Seller.
 
12.  FINDER FEES. The Seller and CAHR represents and warrants to each other that
none of them, or any party acting on their behalf, has incurred any liabilities,
either express or implied, to any "broker" or "finder” or similar person in
connection with this Agreement or any of the transaction, contemplated hereby.
In this regard, CAHR on the one hand, and the Seller, on the other hand, will
identify and hold the other harmless from any claim, loss, cost or expense
whatsoever (including reasonable fees and disbursements of counsel) from or
relating to any such express or implied liability.
 
13. MISCELLANEOUS.
 
(a) Further Assurance. At any time and from time to time, after the Closing
Date, each party will execute such additional instruments and take such action
as may be



 

 
7

--------------------------------------------------------------------------------

 





 
reasonably requested by the other party to confirm or perfect title to any
property transferred here under or otherwise to carry out the intent and
purposes of this Agreement.
 
(b) Waiver. Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the party to whom such compliance is owed.
 
(c)  Termination. All obligations hereunder, may be terminated at the discretion
of either CAHR's or Seller if (i) the closing conditions specified in hereto are
not met by February 29, 2008, unless extended, or (ii) any of the
representations and warranties made herein have been materially breached.
 
(d) Amendment. This Agreement may be amended only in writing as agreed to by all
the parties hereto.
 
(e) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given if delivered in person or sent by prepaid
first class registered or certified mail, return receipt requested, as follows:
 


If to CAHR:
 
 
 
 
With a copy to:
 
 
 
 
 
If to Seller:
 
 
 
 
With a copy to:
CEO
Caribbean American Health Resorts, Inc.
9454 Wilshire Boulevard, Suite 600
Beverly Hills, CA 90212
 
Dennis P R Codon, Esq.
Robins, Kaplan, Miller, Ciresi, LLP
2049 Century Park East, Suite 3700
Los Angeles, CA 90067
FAX: (310) 229-5800.
 
CEO
Dr. Edward Rubin
Momentum Medical Inc
12134 Victory Blvd.
North Hollywood, CA 91606
 
Robert Peterson, Attorney
233 Wilshire Blvd., Ste. 400
Santa Monica, CA 90401
FAX: (310) 917-1903



 
(f) Headings. The section and subsection headings in this Agreement arc inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.



 

 
8

--------------------------------------------------------------------------------

 





 
(g) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts; each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(h) Binding Effect. This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.
 
(i) Entire Agreement. This Agreement and the attached Exhibits constitute the
entire agreement of the parties covering everything agreed upon or understood
with respect to the subject matter hereof. There are no oral promises,
conditions, representations, understandings, interpretations or terms of any
kind as conditions or inducements to the execution hereof
 
(j) Time. Time is of the essence.
 
(k)  Severability. If any part of this Agreement is deemed to be unenforceable
the balance of the Agreement shall remain in full force and effect.
 
(1) Governing Laws. This Agreement shell be governed by, and construed and
enforced in accordance with, the Laws of the State of Minnesota, without regard
to conflicts or choice of law provisions of the State of Minnesota.
 
(m) Extraordinary Remedies. To the extent cognizable at law, the parties hereto,
in the event of breach and in addition to any and all other remedies available
thereto, may obtain injunctive relief, regardless of whether the injured party
can demonstrate that no adequate remedy exists at law
 
(n) Amendments or Addenda. All amendments, addenda modifications, or changes to
this contract are shown on in an attached hereto and made a part hereof
 
(o)  Initials and Exhibits. This contract shall not be valid and enforceable
unless it is properly executed by Buyer and Seller and their initials affixed to
each page of the exhibits attached hereto and made a part hereof
 
(p) Responsibility and Costs. Except as may be agreed by the parties, all fees,
expenses and out-of-pocket; costs and expenses including without limitation fees
and disbursements of counsel, financial advisors and accountants, incurred by
the parties hereto shall be borne solely and entirely by CAHR.
 
(q)  Parties in Interest: No third Beneficiaries. Except as otherwise provided
herein, the terms and conditions of this Agreement shall tenure to the benefit
of and be binding upon the respective heirs, legal representatives, successors
and assigns of the parties hereto. This Agreement shall not be deemed to confer
upon any person not a party hereto any rights or remedies hereunder.



 

 
9

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
CARIBBEAN AMERICAN HEALTH RESORTS, INC.
Hal Martin, President
 
 
 
By:  /s/  Halton
Martin                                                                
 
 
Edward Rubin, SELLER
 
By:  /s/  Edward
Rubin                                                                
 
 
 
 
 
 



 

 
10

--------------------------------------------------------------------------------

 





EXHIBIT "A"
 
 
DESCRIPTION OF MSO
 
The HPHPRE LLC, the MSO that contains all assets associated with or relating to
that certain business establishments and medical clinics known and commonly
referred to as Dr. Edward Rubin and Momentum Medical Group Inc., including but
not limited to trade name, all leasehold improvements, inventory fixtures,
utility deposits, and any and all other security deposits, and any and all other
items normally considered and commonly referred to as assets to the extent such
assets are transferable under applicable law.
 
All liabilities and obligations currently outstanding on the business and all
liabilities and obligations which will occur in the future as a result of the
normal operations of the business prior to the closing date and
 
All leasehold interest and leasehold agreement(s) currently in force between
Seller and Seller's landlord.
 



 

 
11

--------------------------------------------------------------------------------

 



EXHIBIT "B"
METHOD OF PAYMENT OF PURCHASE PRICE
 
PAYMENT. The Purchase Price shall be paid as follows:
 
(a) 5,000,000 shares of un-issued common stock of CAHR Shares such CAHR Shares
shall hear the following or similar restrictive legend:
 
The shares of common stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended (the "Act") and may not
be offered, sold, assigned, pledged, hypothecated or otherwise transferred
unless (1) they are registered under the Act or (2) the holder has delivered to
the issuer an opinion of counsel, which opinion shall be satisfactory to the
issuer, to the effect that there is an available exemption from registration
under the Act and any applicable state securities laws or that registration is
otherwise not required.
 
(b) A PROMISSORY NOTE in the amount of $3,000,000 for the benefit of the Seller
in the form attached and incorporated by reference
 
    (c) A VOTING TRUST AGREEMENT in the form attached and incorporated by
reference.



 

 
12

--------------------------------------------------------------------------------

 



EXHIBIT "C"
POST EXECUTION EVENTS
 
Upon execution of this Agreement, the following shall be actions shall be
accomplished and documents executed and delivered:
 
(a) CAHR shall promptly, at its expense, fulfill its responsibility to prepare
and file appropriate all applicable reports with the Securities and Exchange
Commission (the "SEC'), and any registration statements and/or proxy filings, as
may be required.
 
(b) CAHR shall immediately file an amendment to the Articles o f Incorporation
to change the name of Momentum Medical Inc to CAHR Medical, MSO or such as
directed by the Board of Directors.
 
(c) CAHR shall immediately record the minutes of the meeting of the shareholders
and of the Board of Directors of CAHR authorizing the following:
 
 
(i)  
Election of Edward Rubin, Mitch Rubin, Doug Rubin, Hal Martin and Paul Meye as
directors of CAHR and after the election they will be the only directors of the
corporation.
  (ii) Appointment of and their acceptance of title by said officers.   (iii)
Ratification of an EMPLOYMENT CONTRACT for each of the officers listed in (c)
(iii)

   
(d) Prior to Closing, there shall be no stock dividend, stock split,
recapitalization or exchange of shares with respect to or rights issued in
respect of CAHR's capital stock after the date hereof and there shall be no
dividends paid on CAHR's capital stock.
 
(e) CAHR shall have received all requisite Board of Directors, stockholder and
other approvals, if any, of the matters set forth herein.
 
(d) CAHR agrees that it will cause its transfer agent, without unnecessary
delay, to transfer those outstanding CAHR shares of common stock that are
publicly resold pursuant to the resale provisions of Rule 144 of the Securities
1933, as amended to Seller.
 
 
13
 



 
 

 